

Exhibit 10.12    
LEASE
THIS LEASE is effective as of July 1, 2014 between HS Land & Cattle, LLC (the
“Lessor”) and Synergy Resources Corporation (the “Lessee”).
In consideration of the payment of the rent and the performance of the covenants
and agreements by the Lessee set forth below, the Lessor does hereby lease to
the Lessee the following described property:
20203 Highway 60, Platteville, CO
20609 Highway 60, Platteville, CO


TO HAVE AND TO HOLD the same with all the appurtenances unto the said Lessee
from twelve o’clock noon on the 1st day of July, 2014, and until twelve o’clock
noon on the 1st day of July, 2015, at and for a rental for the full term of
$180,000, payable $15,000 each month on the 1st day of each calendar month
during the term of this lease at the office of the Lessor.
The Lessee agrees:
1.
To pay the rent for the premises above-described.

2.
To allow the Lessor to enter upon the premises at any reasonable hour.

3.
To pay its prorata share of taxes and utilities, as determined by Lessor, with
respect to the building located on said premises.

4.
Not to sub-lease said premises without consent of Lessor.



The Lessor agrees:
5.
To keep all sidewalks on and around the premises free and clear of ice and snow,
and to keep the entire exterior premises free from all litter, dirt, debris and
obstructions; to keep the premises in a clean and sanitary condition as required
by the ordinances of the city and county in which the property is situate.

6.
To keep the improvements upon the premises, including sewer connections,
plumbing, wiring and glass in good repair, all at Lessor’s expense.



IT IS EXPRESSLY UNDERSTOOD AND AGREED BETWEEN LESSOR AND LESSEE AS FOLLOWS:
7.
No assent, express or implied, to any breach of any one or more of the
agreements hereof shall be deemed or taken to be a waiver of any succeeding or
other breach. Any payment by Lessee, or acceptance by Lessor, of a lesser amount
than due shall be treated only as a payment on account.

8.
If, after the expiration of this lease, the Lessee shall remain in possession of
the premises and continue to pay rent without a written agreement as to such
possession, then such tenancy shall be regarded as a month-to-month tenancy, at
a monthly rental, payable in advance, equivalent to the last month’s rent paid
under this lease, and subject to all the terms and conditions of this lease.



THIS LEASE supersedes all prior agreements between the parties relating to the
subject matter of this lease and shall be binding on the parties, their personal
representatives, successors and assigns.
HS LAND & CATTLE, LLC                     SYNERGY RESOURCES CORPORATION


By: /s/ William E. Scaff, Jr.                    By: /s/ Frank L.
Jennings            
William E. Scaff, Jr., Manager                      Frank L. Jennings, Chief
Financial Officer

1